DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 July 2022. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “computer readable media” covers non-statutory subject matter since it has been held that “computer readable media” without specifying that the media is “non-transitory” is non-statutory subject matter. The rejection can be overcome by adding the limitation “non-transitory” to the claim.
Claim 18 has not been treated further on the merits since it is non-statutory and thus ineligible. The Examiner notes claim 18 should be written in independent form for US practice.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 2020/0117898).
Regarding claims 12 and 19, Tian teaches a computer-implemented method and system comprising: 
recording motion data of a mobile robotic camera platform, wherein the motion data corresponds to a user-designed set of movements (via user-designed set of movements via preprogrammed instructions and locally stored path execution instructions per at least [0007, 0008]); 
generating modified motion data by applying one or more algorithms to the recorded motion data (see at least [0008, 0105] at, e.g., “wherein the modified virtualized environment replaces the virtualized environment as environment basis for path planning for the robot within the first physical environment that is performed by the computing device in accordance with the first set of preprogrammed path-planning instruction”. See also the application of KinectFusion and SLAM for updated mapping per at least [0052]); 
configuring the mobile robotic camera platform to automatically perform a set of movements corresponding to the modified motion data, wherein configuring the mobile robotic camera platform comprises implementing one or more motion control algorithms (see the movement path and modified navigation path, and at least partially autonomous robotic control in at least [0010, 0029, 0092, etc.]); and 
detecting and adjusting movement of the mobile robotic camera platform during performance of the set of movements corresponding to the modified motion data by implementing one or more sensors (at least [0092] teaches real time adjustment when necessary); 
wherein the method is carried out by at least one computing device (see at least [0101]).
However, Tian does not appear to explicitly disclose the algorithm is a “smoothing algorithm” per se. The Examiner notes the limitation regarding a smoothing algorithm is not very clearly defined in the instant specification. The Examiner contends that based on Tian’s own teaching, it would have at least been obvious to one having ordinary skill in the art at the time of the filing of the invention that at least the algorithm which provides for reducing jerk as taught in [0007, 0055] and the algorithm for smooth haptic rendering per at least [0065, 0066], within their broadest reasonable interpretation, constitute a smoothing algorithm which would contribute to the smoother movement operation of the mobile robot of Tian.   
Regarding claims 13 and 20, Tian teaches wherein implementing the one or more motion control algorithms comprises implementing (i) at least one algorithm directed to sensor sampling, fusion, and simultaneous location and mapping (see at least [0008, 0009, 0052], (ii) at least one algorithm directed to trajectory planning and execution (see at least [0096], and (iv) at least one algorithm directed to closed-loop feedback control (see at least figure 8 which appears to show a closed loop control).
However, Tian does not appear to explicitly disclose: (iii) at least one algorithm directed to inverse kinematics. The Examiner notes that the instant application does not define how the instant invention actually uses inverse kinematics and what joints of the robot of the instant invention inverse kinematics control would even apply to. Regardless, the Examiner takes Official Notice that it would have been obvious to use inverse kinematics for motion control of what appears to be a robotic arm in the robot of figure 1 of Tian in order to have accurate joint movement when interacting with objects in the environment. 
Regarding claim 14, Tian teaches the user-designed set of movements comprises movements of the mobile robotic camera platform manipulated manually or via one or more input devices (see at least [0007, 0032, 0046, 0077 etc.]).
Regarding claim 15, Tian teaches the user-designed set of movements comprises movements of the mobile robotic camera platform constrained by a control system to at least a two-dimensional virtual path stored in memory, wherein velocity of the mobile robotic platform on the virtual path is user-controlled (see at least [0008, 0009, 0029, 0081]).
Regarding claim 16, Tian teaches the user-designed set of movements comprises automated movement of the mobile robotic camera platform between two or more user-determined setpoints (see at least [0077, 0092]).
Regarding claim 17, Tian teaches the motion data comprise at least one computer-generated graphic representation of movements of the mobile robotic camera platform (see at least [0102]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664